Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
In response to the response filed 12/17/2020, no amendment is made to the claims 1-20. Claims 1-20 are pending and under examination. 
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
In response to the argument that Applicant submitted the terminal disclaimer [to over the double patenting rejection]1, the terminal disclaimer is disapproved. See Terminal Disclaimer review decision on 12/22/2020. Please feel free to contact Examiner if any assistant is needed. 
In response to the argument that the claims are directed to patentable subject matter in light of Diamond v. Diehr because the computer was used as a tool as one part of a novel and non-obvious combination2, Examiner respectfully disagreed. The Alice Court said: 
In Diehr, by contrast [with Flook], we held that a computer-implemented process for curing rubber was patent eligible, but not because it involved a computer. The claim employed a "well-known" mathematical equation, but it used that equation in a process designed to solve a technological problem in "conventional industry practice." The invention in Diehr used a "thermocouple" to record constant temperature measurements inside the rubber mold — something "the industry ha[d] not been able to obtain." The temperature measurements were then fed into a computer, which repeatedly recalculated the remaining cure time by using the mathematical equation. These additional steps, we recently explained, "transformed the process into an inventive application of the formula." Mayo, supra, at ___, 132 S.Ct., at 1299. In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer.

134 S. Ct. at 2358 (citations omitted). As the Alice Court emphasized, “the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer.” Here, Applicant failed to rebut the lack of such “technological process” 
Next, Applicant also appears to argue that the prior Office Action failed to provide evidentiary support in making a 101 rejection.3 At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B. MPEP 2106.07(a)(III). Here, Examiner considered that the limitation “computing device” as mere “apply it,” which does not require producing any evidence. Regarding the “display[ing] data” or “video”, Applicant appears to admit that those are well-known.4 Therefore, instead of arguing the failure to provide evidence, the argument seems to allege that “An additional element (or combination of additional elements) that is known in the art can still be unconventional or non-routine.” MPEP 2106.05(d)(I)(1). This will be addressed next.
In response to the argument that claims are directed to patentable subject matter in light of Core Wireless and Finjan because claims “describe a specific series of steps, steps that are not well-understood, routine, and convention – in other words, steps that are not abstract5,” it is respectfully disagreed. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused 6 Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
In response to the argument that claims do not recite the abstract idea7, Examiner respectfully disagrees. Examiner articulated the 101 rejection below further with specific reason why “each” step recites the “abstract idea”. Please see infra 101 analysis for further detail.
It response to the summary of arguments8, please find specific response from the supra responses. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,140,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims broadened the scope by removing the limitation “the input comprises biometric data collection device,” which is the obvious variation of the patented claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


[STEP 1] The claims 1-20 recites at least one structure or act. Thus, the claim is to a product/process, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claims 1, 5 and 13 are independent claims and recite substantially similar limitations. For example, the claim(s) 13, recite(s): 

(B) determining without interaction with a medical practitioner one or more treatment options according to a set of rules including: (i) rules specifying birthing patient behavioral instructional content according to desires and preferences of the birthing patient for behavioral treatment education, (ii) rules specifying birthing patient behavioral instructional content according to when a particular need, desire, condition, or symptom appears, (iii) rules specifying birthing patient behavioral instructional content according to one or more of physical attributes, state history, and decisions of the birthing patient and external and birthing patient variables, conditions, and circumstances, (iv) rules specifying birthing patient behavioral instructional content showing the patient what is occurring in her body and how far she has progressed and thereby tending to motivate her to continue with her labor by showing the extent of her progress, and (v) rules providing for selection of birthing patient behavioral instructional content by the birthing patient and thereby tending to provide her with confidence and a feeling of control, 
(C) displaying the determined available treatment options in a selection view; 
(D) detecting a treatment option selection event in the selection view; 
(E) accessing birthing patient behavioral instructional content associated with the treatment option selection event, and 
(F) displaying the accessed birthing patient behavioral instructional content in an instructional view, wherein the birthing patient behavioral instructional content includes a plurality of videos.
Claims 1 and 5 further recite either means for performing the aforementioned steps9 [claim 1] or “a computing device having an input, an output, a memory, and a processor” [claim 5].
10,” nothing in the claim element precludes the step from practically being performed between people. Alternative, the limitation, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recited language, the step in the context of this claim encompasses recognizing input information or thinking about related information from human memory. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas. Alternative, if a claim limitation, under its broadest reasonable interpretation, covers performance in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
The limitation of “(B) determining without interaction with a medical practitioner one or more treatment options according to a set of rules including: (i) rules specifying birthing patient behavioral instructional content according to desires and preferences of the birthing patient for behavioral treatment education, (ii) rules specifying birthing patient behavioral instructional content according to when a particular need, desire, condition, or symptom appears, (iii) rules specifying birthing patient behavioral instructional content according to one or more of physical attributes, state history, and decisions of the birthing patient and external and birthing patient variables, conditions, and 
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “a computing device” and “displaying [data]” steps.
 steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: (C) displaying the determined available treatment options in a selection view; and (F) displaying the accessed birthing patient behavioral instructional content in an instructional view, wherein the birthing patient behavioral instructional content includes a plurality of videos. The displaying step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “computing device” to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of displaying information to perform the aforementioned step(s) amounts to no 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Also, Applicant admitted that these additional elements are well-known.11 Therefore, the following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: displaying data via video are well-known outputting means. See MPEP 2144.03 Section C.

As noted previously, the claim as a whole merely describes how to generally adding insignificant extra-solution activity to the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.


Claim(s) 2-4, 6-12 and 14-20 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “touch-sensitive video screen” [claim 6], “tablet” [claim 7], “interface control activation” [claim 10], and “storing a session log” [claim 14]. The mere recitation of “tablet device” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: “touch-sensitive video screen”, “interface control activation”, and “storing a session log” are no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.12 See MPEP 2144.03 Section C. The Applicant’s specification provides that the elements are well-known as well. In particular, touch-sensitive video screen”, “interface control activation”, and “storing a session log” are each functional generic computer components that perform the generic functions of displaying and transmitting information, common to electronics and computer systems. Generic computer implementation does not provide significantly more than the abstract idea. 
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 12/17/2020, p. 8.
        2 Applicant Response filed 12/17/2020, pp. 9-10.
        3 Applicant Response filed 12/17/2020, pp. 10-12.
        4 Applicant Response filed 12/17/2020, p. 12 (“As for point (4), as noted above the Office Action takes official notice that the generic function of displaying data or video using a generic computer is so well-known that it need not be discussed in the Specification. The Applicants do not dispute this. (The Office Action also takes official notice that touch-sensitive screens, interface control activation, and storing a session log are well-known generic computer functions, but again the Applicants do not dispute this either, and anyway those functions are not recited in claim 5).”)
        5 Applicant Response filed 12/17/2020, pp. 12-14.
        6 Applicant Response filed 12/17/2020, p. 12 (“the Office Action takes official notice that the generic function of displaying data or video using a generic computer is so well-known that it need not be discussed in the Specification. The Applicants do not dispute this”)
        7 Applicant Response filed 12/17/2020, pp. 14-16.
        8 Applicant Response filed 12/17/2020, pp. 16-17.
        9 The specification discloses a generic computing device to perform the aforementioned steps via the means. Therefore, the “means” here is interpreted as a computing device under 35 USC 112(f).
        10 Claim 13, for instance, does not even require the “computing device” to perform this step.
        11 Applicant Response filed 12/17/2020, p. 12 (“As for point (4), as noted above the Office Action takes official notice that the generic function of displaying data or video using a generic computer is so well-known that it need not be discussed in the Specification. The Applicants do not dispute this. (The Office Action also takes official notice that touch-sensitive screens, interface control activation, and storing a session log are well-known generic computer functions, but again the Applicants do not dispute this either, and anyway those functions are not recited in claim 5).”)
        12 Applicant Response filed 12/17/2020, p. 12 (“As for point (4), as noted above the Office Action takes official notice that the generic function of displaying data or video using a generic computer is so well-known that it need not be discussed in the Specification. The Applicants do not dispute this. (The Office Action also takes official notice that touch-sensitive screens, interface control activation, and storing a session log are well-known generic computer functions, but again the Applicants do not dispute this either, and anyway those functions are not recited in claim 5).”)